PER CURIAM.
The defendant, Jerry Cauble, appeals his convictions for DUI Manslaughter, DUI with Serious Bodily Injury, and Leaving the Scene of an Accident with Personal Injury or Death. We affirm the convictions because the arguments raised on appeal either lack merit or were not presented to the trial court and, therefore, are waived. However, we reverse the defendant’s upward departure sentence because the written transcript of the trial court’s oral statement of its reasons for departure does not contain the trial court’s signature. See Fla. R.Crim. P. 3.702(d)(18)(A).
Reversed and remanded for resentenc-ing.
CAMPBELL, A.C.J., and PATTERSON and FULMER, JJ., concur.